Status of the Application
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 29 July 2022 has been entered.
The rejection under 35 U.S.C. 103(a) is withdrawn in view of Applicant’s amendments and arguments.
Drawings
The drawings are objected to because color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
	Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).
Specification
The Specification is objected to because it fails to comply with 37 C.F.R. 1.84(a)(2)(iii) in stating that the application contains color drawings and photogrphas.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21 and 22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	The phrase “about 0.01% to about 2.5% by weight” lacks adequate written description in the Specification and is New Matter. On page 16, paragraph 62, of the Specification the only defined range of a surfactant described is “about 0.015 to about 2 percent by weight”.
Claim Rejections - 35 USC § 112
Claims 6-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The instant claims are indefinite because it is unclear what component of the liquid, herbicidal composition of claim 1 the claims are directed to. Based on the Specification it make no sense that either the organosilicone surfactant or the non-transcribeable RNA polynucleotide would be present as a salt, let alone an ammonium salt. The claims appear to be directed to either an unrecited component or the components recited in instant claim 16. Hence, the metes and bounds of the instant claims are unclear.
Conclusion
Claims 6-8 and 21-22 are rejected.
Claims 1, 4, 5, 10, 11, 15-20, 23 and 24 are allowed.
The terminal disclaimer filed on 19 March 2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patents 9,422,557 and 9,416,363 and 9,422,558 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
The Examiner discussed the above issues with Applicant’s attorney Chunbo Qin on 22 November 202 but, because of the issue of the color photographs, the Examiner could not correct the issue by an Examiner’s amendment.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David H. Kruse, Ph.D. whose telephone number is (571) 272-0799 and direct fax number (571) 273-0799.  The examiner can normally be reached on Monday to Friday from 7:30 a.m. to 4:00 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached at (571) 270-7058.  The central FAX number for official correspondence is 571-273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Group Receptionist whose telephone number is (571) 272-1600.





/David H Kruse/
Primary Examiner, Art Unit 1663